                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

CHERYLYN BROOKS                                            CIVIL ACTION

VERSUS                                                     NO. 18-376

COX COMMUNICATIONS, LLC ET AL.                             SECTION "B"(5)

                             ORDER AND REASONS


       Plaintiff filed a motion to remand for lack of subject matter

jurisdiction, alleging lack of diversity jurisdiction. Rec. Doc.

15. Cox Communications Louisiana, LLC timely filed a response in

opposition. Rec. Doc. 17. Plaintiffs then sought, and were granted,

leave to file a reply. Rec. Doc. 29. For the reasons discussed

below,

       IT IS ORDERED that the motion to remand is DENIED.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Plaintiff    filed     a   complaint    against    defendants     Cox

Communications     of    Louisiana,   LLC,    Cox   Communications,     Inc.,

National General Insurance Company, and John Doe in Louisiana state

court after a vehicle accident. Rec. Doc. 1-2. Plaintiff alleges

that     a   Cox   Communications     of   Louisiana,    LLC   and/or     Cox

Communications, Inc truck rear-ended her vehicle causing damages

and injuries, and driver, John Doe, fled the scene of the accident.

Id. at 1. Plaintiff is domiciled in Louisiana and alleges that

John Doe, who driving the vehicle, is also domiciled in Louisiana

and was on a mission for Cox Communications of Louisiana, LLC

                                      1
and/or Cox Communications, Inc. Id. at 3. Defendants filed a notice

of removal to federal court and an answer denying plaintiff’s

claims. Rec. Docs. 1, 3. Defendants removed on the basis of

diversity jurisdiction, asserting that they are all domiciled in

foreign states and that the domicile of John Doe is not relevant.

Rec. Doc. 1 at 1. Defendants further assert that the amount in

controversy exceeds $75,000. Id at 2. Defendants assert in a

separate motion that they were not John Doe’s employer and that he

was not acting in the course and scope of any employment for them

during the accident. Id. at 2.

     Plaintiff filed the instant motion to remand the matter back

to state court, claiming incomplete diversity between the parties

on the basis of John Doe’s citizenship, and asserting that the

amount in controversy is below $75,000 as stated in her recently

submitted stipulation. Rec. Doc. 15. Defendant filed a response in

opposition disputing the amount in controversy and asserting that

diversity of citizenship exists between the parties because the

citizenship of John Doe should not be considered. Rec. Doc. 17.

     Plaintiff argues that there is not complete diversity between

parties because John Doe, the driver, is alleged in her complaint

to be domiciled in Louisiana. Rec. Doc. 15. Plaintiff argues that

the fictitious defendant is identifiable because she specifically

describes the individual as an African-American male driving a Cox

Cable vehicle and wearing a Cox shirt. Rec. Doc. 15-1 at 5.

                                 2
Plaintiff      asserts     that   she   had     time     to    interact      with    the

identifiable John Doe, and therefore the court should consider his

citizenship in determining diversity. Id. Furthermore, plaintiff

asserts that the burden rests on defendants to prove that the

driver was a citizen of another state, if that is the case. Id. at

7. As noted earlier, plaintiff provided a stipulation that her

claim does not exceed $50,000. See Rec. Doc. 15-7 at 1.

     Defendants assert that diversity jurisdiction existed at the

time of removal and continues to exist. Rec. Doc. 17. Defendants

assert in their notice of removal that they are domiciled in

foreign states, and argue in their response that the fictitious

defendant John Doe does not defeat diversity jurisdiction. Rec.

Docs.   1,    17.   Defendants    state       that    the    Court    is    statutorily

obligated      to   disregard     fictitious         defendants       in    determining

whether      diversity     exists.   Rec.      Doc.     17    at     3.    Furthermore,

defendants argue that there is no evidence that John Doe was a Cox

employee or that he was domiciled in Louisiana. Id at 3-4.

LAW AND ANALYSIS

     District Courts have original jurisdiction, called diversity

jurisdiction,       over    all   civil       actions       where    the    matter    in

controversy exceeds $75,000 and is between citizens of different

states. 28 U.S.C. §1332(a). If a civil action over which the

district courts of the United States have original jurisdiction is

brought in a State Court, it “may be removed by the defendant or

                                          3
defendants, to the district court of the United States for the

district and division embracing the place where such action is

pending.” 28 U.S.C. § 1441(a). However, “in determining whether a

civil action is removable on the basis of [diversity jurisdiction],

the citizenship of defendants sued under fictitious names shall be

disregarded.” Id at (b). “If at any time before final judgment it

appears that the district court lacks subject matter jurisdiction,

the case shall be remanded.” 28 U.S.C. § 1447(c).

      The main issues raised by the parties in the instant motion

to remand are 1) whether the fictitious defendant John Doe defeats

diversity, and 2) whether the amount in controversy is greater

than $75,000. The notice for removal identifies the domicile of

Cox   Communications   Louisiana,       Cox   Communications,   Inc.,   and

National General Insurance Company as located outside of Louisiana

(Rec. Doc. 1 at 1) and plaintiff does not present any arguments

opposing this in her motion, so it is not necessary to analyze the

domicile of the other defendants.

      A. Fictitious defendant John Doe does not defeat diversity

      The text of the removal statute, 28 U.S.C. §1441(a), clearly

states that “the citizenship of defendants sued under fictitious

names shall be disregarded.” Plaintiff asserts that cases from

this district have identified an exception to the language of

§1441(a), where a fictitiously-named defendant can be considered

by a court if the allegations provide a “definite clue” about the

                                    4
defendant’s identity. Rec. Doc. 15-1 at 5-6.                   Plaintiff cites

Tompkins v. Lowe’s Home Center, Inc., a 1994 case from this

district, as support for her assertion. Rec. Doc. 15-1 at 5 (citing

Tompkins v. Lowe's Home Ctr., Inc., 847 F. Supp. 462, 464 (E.D.

La. 1994)). However, a recent case from this district rejected

Tompkins’ holding, noting that Tompkins relied on a case that

predated the addition of the language to §1441 instructing courts

to disregard fictitious names. See, Dupont v. Costco Wholesale

Corp., No. 17-4469, 2017 WL 3309599, at *2 (E.D. La. Aug. 3, 2017).

While   a   few   older   cases   in   this   district   have    applied   this

exception, more recent cases have rejected this interpretation and

continued to disregard the identity of fictitious defendants in

evaluating diversity. See Breaux v. Goodyear Tire & Rubber Co.,

No. 15-0837, 2015 WL 4635566, at *2 (E.D. La. Aug. 3, 2015)

(holding that the language of §1441 is clear and explicit and

acknowledging “the more recent cases in this circuit that have

indicated that the language of §1441 does not allow for the

definite clue jurisdictional exception. . .”); Alonzo v. Shoney's,

Inc., No.00-3109, 2001 WL 15641, at *3 (E.D. La. Jan. 5, 2001)

(noting that the Fifth Circuit has never addressed the “definite

clue” argument but finding it unpersuasive “that the unambiguous

language     ‘shall   be    disregarded’      allows     for    the   proposed

exception.”). The Fifth Circuit has held that §1441(a) does not

apply when a fictitious defendant is identified, and a named party

                                       5
is substituted for the John Doe defendant. See Doleac ex rel.

Doleac v. Michalson, 264 F.3d 470, 477 (5th Cir. 2001). However,

this is not the case before the Court today as plaintiff is not

seeking to substitute John Doe with a named party.              Therefore,

this Court is not persuaded that the clear language of §1441 allows

for   an   exception   permitting    the   consideration   of   fictitious

defendants. Fictitious defendant John Does cannot defeat diversity

jurisdiction in this case.

      B. Amount in Controversy

      When a case is removed from a state court that prohibits

plaintiffs from petitioning for a specific monetary amount, as

Louisiana does, the Fifth Circuit has held that “the removing

defendant must prove by a preponderance of the evidence that the

amount in controversy is adequate.” Felton v. Greyhound Lines,

Inc., 324 F.3d 771, 773 (5th Cir. 2003). This requirement is met

if: “(1) it is apparent from the face of the petition that the

claims are likely to exceed $75,000, or, alternatively, (2) the

defendant sets forth ‘summary judgment type evidence’ of facts in

controversy that support a finding of the requisite amount.”

Manguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723

(5th Cir. 2002). In this case, defendants did not provide summary

judgment type evidence, so this Court considers only whether it is

facially    apparent   from   the   removal   petition   that   plaintiff’s

claims are likely to exceed $75,000. Defendants correctly note

                                      6
that   plaintiff’s   current   condition   does   not   control     whether

jurisdiction was proper at the time of removal, and that once the

court’s jurisdiction is established, subsequent events reducing

the amount in controversy generally do not divest the court of

diversity jurisdiction. Rec. Doc. 12 at 2. Therefore, in reaching

its decision, this Court considers the injury and damages alleged

in plaintiff’s initial petition rather than her assessment of

injuries now. Defendants noted in their removal petition that

plaintiff’s original complaint alleged that her injuries included

herniations at C4-C5, C5-C6, L3-L4, and L4-L5, trapezius strain,

thoracic strain, sacroiliac strain, left shoulder strain, left

shoulder contusion, and injury to the muscles, nerves, tissues,

joints and discs of the cervical and lumbar spine. Rec. Doc. 1-2

at 2. Plaintiff’s damages further included:

         “past,     present     and     future    medicine,   drugs,
         hospitalization, medical care, attendant and support care,
         loss wages, loss of wage earning capacity, pain and
         suffering,    residual     disabilities,   mental  anguish,
         emotional upset and distress, loss of enjoyment of life,
         loss of personal services and other psychological
         sequelae.” Id. at 3.

       A brief comparison to other cases where the Fifth Circuit

applied the “facially apparent” test to determine whether the

amount   in   controversy   requirement    was   met   aids   the   present

analysis. In Luckett v. Delta Airlines, Inc., the Fifth Circuit

found that it was facially apparent from a plaintiff’s original

petition that damages exceeded $75,000 where the plaintiff alleged

                                   7
damages for “property, travel expenses, an emergency ambulance

trip,   a   six    day    stay    in   the       hospital,      pain    and   suffering,

humiliation, and [] temporary inability to do housework after

hospitalization.” Luckett v. Delta Airlines, Inc., 171 F.3d 295,

298 (5th Cir. 1999). Similarly, in Gebbia v. Wal-Mart Stores, Inc.,

the   Fifth   Circuit        held      it    was    facially     apparent        that   the

plaintiff’s       claim    exceeded         $75,000    where         plaintiff    alleged

injuries to her “right wrist, left knee and patella, and upper and

lower back” and damages including “medical expenses, physical pain

and suffering, mental anguish and suffering, loss of enjoyment of

life, loss of wages and earning capacity, and permanent disability

and disfigurement.” Gebbia v. Wal-Mart Stores, Inc., 233 F.3d 880,

883 (5th Cir. 2000). Conversely, in Simon v. Wal-Mart, the Fifth

Circuit held that the district court should have remanded the

action because the plaintiff’s claim of suffering “bodily injuries

and   damages     including      but   not       limited   to    a    severely    injured

shoulder,     soft-tissue        injuries        throughout     her     body,    bruises,

abrasions and other injuries . . . ” was distinguishable from

Luckett. See Simon v. Wal-Mart Stores, Inc., 193 F.3d 848, 851

(5th Cir. 1999). It was noted in the latter opinion that the

plaintiff’s complaint was not specific, alleged damages from less

severe physical injuries and did not allege emotional distress,

disability, impairments, or other claims that would have supported

a larger monetary basis for federal jurisdiction. Id. Comparing

                                             8
these cases to the present case, the injuries and damage alleged

by this plaintiff fall closer to Luckett and Gebbia than Simon.

Plaintiff alleged severe physical injuries, including multiple

herniations as well as loss of wages, emotional distress, and other

damages that support a larger monetary basis. Therefore, on its

face plaintiff’s complaint supports damages exceeding $75,000.

     Plaintiff provided a stipulation limiting her damages to

$50,000 exclusive of interest and costs and asserting that “it has

become clear [she] did not suffer from a herniated disc in her

spine;   rather,   she   aggravated   a   pre-existing   degenerative

condition.” Rec. Doc. 15-7 at 1. However, the Fifth Circuit cases

cited above, and severe injuries alleged here, even in aggravation

of preexisting severe medical conditions, establish the value of

plaintiff’s damages meets the diversity amount threshold.

     New Orleans, Louisiana, this 10th day of December, 2018 .



                                ___________________________________
                                SENIOR UNITED STATES DISTRICT JUDGE




                                  9
